In a proceeding, inter alia, to validate a petition designating Leonard Vaughn and Joseph Harvey as candidates in the Liberal Party primary election to be held on September 9, 1980 for the party positions of Assembly District Leader and Associate District Leader, respectively, from the 32nd Assembly District, the appeal is from a judgment of the Supreme Court, Queens County, dated August 18, 1980, which, inter alia, dismissed the proceeding. Matter remanded to Special Term to make appropriate specific findings of fact with respect to its invalidation of appellants’ designating petition, and appeal held in abeyance in the interim. Such findings of fact are to be made with all convenient speed. We cannot discern from the record on appeal the specific reasons for Special Term’s invalidation of appellants’ designating petition. It is impossible for us to come to a conclusion as to the correctness of that decision on the basis of the court’s general statements of "irregularities” as to "alleged signatures” which "did not compare with the buff cards on file at the Board *952of Elections.” The results of Special Term’s line by line check of those signatures are necessary to enable us to review this matter. Mollen, P. J., Damiani, Mangano and Gulotta, JJ., concur; Weinstein, J., not voting.